Exhibit MEMBERSHIP INTEREST TRANSFER AGREEMENT by and among SEMMATERIALS, L.P., and SEMMATERIALS ENERGY PARTNERS, L.L.C. effective as of 11:59 PM CDT on March 31, 2009 MEMBERSHIP INTEREST TRANSFER AGREEMENT This Membership Interest Transfer Agreement (this “Agreement”), dated as April 7, 2009, to be effective as of 11:59 PM CDT on March 31, 2009 (the “Effective Date”), is by and between SemMaterials Energy Partners, L.L.C., a Delaware limited liability company (“SMEP”), and SemMaterials, L.P., an Oklahoma limited partnership (“SemMaterials”).SemMaterials and SMEP are sometimes herein referred to individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, pursuant to that certain Contribution Agreement (the “Original Contribution Agreement”) by and among K.C. Asphalt, L.L.C., a Colorado limited liability company (“K.C.
